Citation Nr: 1758982	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  Records reflect that the Veteran is a Purple Heart recipient.  The Veteran passed away in August 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision and a corresponding February 2008 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

In May 2017, the Board remanded the case for further development, to include providing the Appellant with an additional opportunity to submit income verification information, and obtaining a medical opinion with regards to the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was arrhythmia, hyperkalemia, and renal failure; conditions leading to the immediate cause of death were thrombotic thrombocytopenic purpura (TTP) and hemolytic-uremic syndrome (HUS). 

2.  At the time of his death, the Veteran was not service-connected for any disability.  

3.  The Veteran's death in August 2005 was not related to service.

4.  The Veteran served during a period of war; the Appellant is his surviving spouse and had one dependent child at the time she filed her application for nonservice-connected death pension. 



5.  The Appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse with a dependent child.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2017).

2.  The Appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C. §§ 101, 501, 1151, 1503, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board considered the representative's arguments regarding the adequacy of the August 2017 VA examiner's opinion; however, for reasons detailed below, the Board finds the opinion adequate for VA purposes.  

Service Connection for the Cause of the Veteran's Death - Applicable Laws and Regulations 

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Analysis

In an April 2017 Informal Hearing Presentation, the Appellant contended that the Veteran acquired "some kind of infectious d[isease]" in Vietnam and the "illness...ate away at his body and organs over a long period of time."  In addition, she also contends that the disease process that led to the Veteran's death was due to exposure to herbicide agents during his service in Vietnam.

The Veteran's death certificate shows that his immediate cause of death was arrhythmia, hyperkalemia, and renal failure.  The Veteran's representative has also pointed out that medical records leading up to the Veteran's death indicate that renal failure was itself secondary to thrombotic thrombocytopenic purpura (TTP) and hemolytic-uremic syndrome (HUS).  At the time of his death, the Veteran was not service-connected for any disability.  

Turning to the service treatment records (STRs), it is indisputable the Veteran had an in-service injury leading to his hospitalization for shrapnel wound and laceration.  However, the STRs are silent as to any indication of blood transfusions as a result of this injury or during any other time in-service.  His January 1968 separation examination noted 3 identifying body marks on left and right legs each 1.5 inches long consistent with the 1967 shrapnel wounds, but did not document any evidence of blood transfusion.  

Subsequent to service, the post treatment records include a 1999 entry recounted the Veteran's statement that he "did have some blood transfusions in Vietnam after an injury, and also had a history of IV drug use.  See Medical Treatment Record-Non-Government Facility at 92 (VBMS November 20, 2007).

Medical treatment notes dated in January 2001 indicate that the first diagnosis of TTP/HUS was not until 1999.  Additional treatment notes dated March 2001 indicate that the Veteran had chronic hepatitis C virus infection, and it there was a concern that his hepatitis C was the etiology for his later diagnosed TTP/HUS.  Medical treatment notes dated April 2005 document a history of intravenous drug abuse (IVDA). 

Subsequent the Board's May 2017 remand, the RO obtained a medical opinion with regards to the Appellant's claim.  The examiner noted the Veteran's shrapnel would and laceration injury in-service, but stated that the record shows "no complications," and does not mention that any blood transfusions were required.  Moreover, the Veteran's separation examination was normal with a note of 3 identifying body marks on left and right legs, each 1.5 inches long consistent with the 1967 shrapnel wounds, but did not mention any tattoos. The examination report included a review of the post-service medical records as well. The examiner opined that based on the evidence, relevant medical literature, and accepted medical principles, it less likely than not that the Veteran's death was caused by any medical condition or diagnosis in-service.  The examiner explained that the record documents "a suspicion that the Veteran's chronic hepatitis C was related to the development of his HUS/TTP," but document that the Veteran had a history of IVDA.  Notably, the examiner indicated that IVDA is the leading cause of hepatitis C infection.  Furthermore, the examiner indicated that the Veteran's STRs do not provide evidence for alternative service-connected risks for hepatitis C infection such as blood transfusion or tattoos. 

The Board acknowledges that in a December 2017 informal hearing presentation (IHP), the Appellant's representative asserted that that August 2017 examiner's opinion was inadequate.  Specifically, the representative noted that in 1999, during the course of receiving medical treatment, the Veteran stated that he "did have some blood transfusions in Vietnam after an injury, and also had a history of IV drug use.  The Board notes that these records do no more than repeat the substance of the Veteran's statements.  The 1999 record did not point to any specific medical record from service to substantiate that the Veteran underwent a blood transfusion as part of his treatment for his in-service wounds. Indeed, these records provide no other comment, observation, diagnosis or conclusion of a medical nature; they appear to merely repeat what the Veteran said to him. As such, these records have no significant probative value above that of the Veteran's lay statements. In other words, a bare transcription of a lay history is not transformed into "competent medical evidence" merely because, as in the instant appeal, the transcriber happens to be a medical professional. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).

In any case, there a several medically recognized risk factors for hepatitis C, including: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (Apr. 17, 2001).  In addition, despite the lack of any scientific evidence to document the transmission of hepatitis C virus with airgun injectors, it is biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).  

Under the facts of this case, the Board finds that the evidence does not support that any of these risk factors are plausible in-service scenarios for how the Veteran contracted hepatitis C.  The Board has considered the Veteran's various allegations as to how he may have contracted hepatitis C.  With regard to the Appellant's argument that the Veteran had blood transfusions in-service, the Board finds that the evidence in support of these assertions - which include his lay assertions and as repeated by the 1999 private clinical record - are outweighed by the competent and credible medical evidence to the contrary.  The Board emphasizes that the STRs make no mention of the Veteran having a blood transfusion; and the Board the August 2017 VA examiner's opinion relies on this evidence, as well as other the factors explained above and reiterated below, to opine that neither the Veteran's hepatitis C, nor his death, was related to active duty service.  Indeed, the examiner indicated that the leading cause for hepatitis C was IVDA, which was more likely than not the cause of the Veteran's hepatitis C.  As such, the August 2017 VA examination report and opinion is the most probative evidence as it was based on a review of current medical literature and supported by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

It is undisputed that the Veteran had a history of intravenous drug use.  However, even if the intravenous drug use was in-service, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1(n), 3.301 (2017); see also VAOPGPREC 2-97 (January 16, 1997).  Therefore, these assertions, even if true, do not support the conclusion that hepatitis C was related to the Veteran's service.

Furthermore, while lay persons, such as the Appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), under the facts of this case, the Appellant is not competent to provide opinions on questions such as the etiology of the hepatitis C, which caused or contributed to the cause of death in this case, fall outside the realm of common knowledge of a lay person and require specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Appellant's written assertions attribute the cause of the Veteran's death to the remote possibility that he acquired hepatitis C in-service, this evidence is not competent either to determine the cause of the Veteran's death, or to relate a disease such as hepatitis C to a remote in-service cause.  These assertions amount to conclusory lay statements, which are unsupported by even speculative medical evidence.

Based on the facts found, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Nonservice-Connected Pension Death Pension - Applicable Laws and Analysis

As pertinent to this appeal, death pension benefits are available for a surviving spouse pursuant to 38 U.S.C. § 1541(a) and its implementing regulation 38 C.F.R. § 3.3(b)(4).  A surviving spouse is entitled to such benefits if two criteria are met.  First, the veteran had qualifying service as defined in § 3.3(a)(3)(i), (ii), and (iii).  Second, the surviving spouse meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in §§ 3.23 and 3.24.  See M21-1, Part I, Appendix B. 

Here, VA has denied her claim in large part based on the level of her income.  In her April 2017 Informal Hearing Presentation, the Appellant and her representative specifically requested that the Board remand this issue as well, so that she may be afforded the opportunity to submit recent income information pertinent to her claim.  Previously, the submitted income verification indicated that the Appellant's annual earning was $32,000, while the income limit for surviving spouse with one dependent was $9,815.    

Subsequent to the Board's May 2017 remand, in a June 2017 letter, the RO requested that the Appellant submit VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report, showing all of her income for the years in question.  Nevertheless, the Appellant failed to respond to this letter.  

In this regard, the Board notes that the duty to assist is a two-way street.  If the Appellant wishes help, she must actively assist VA by responding to the RO's request of information, which she failed to do in this case.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the above discussion, the only income evidence on record reveals that the Appellant's annual income was $32,000.  As $32,000 is well above the MAPR of $9,815, the Appellant does not meet the annual income requirement set forth in 38 C.F.R. § 3.3(b)(4)(iii).  Accordingly, nonservice-connected death pension is not warranted. 


ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to nonservice-connected death pension is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


